         Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                             Civil Action No.
                               Plaintiff,
                                                            2:20-cv-00776-JG
        v.

 DAVID FELDMAN, et al.,

                               Defendants.




                                            ORDER

       AND NOW, to wit, as of this ____ day of ____________, 2020, upon due consideration,

it is hereby ORDERED and DECREED that Defendants’ Motion for Protective Order is

GRANTED; it is further ORDERED and DECREED that further discovery which the parties

cannot agree upon shall be supervised by The Hon. Magistrate Judge Timothy Rice, pending

further Order of this Court.




                                       BY THE COURT:




                                       ____________________________________
                                       HON. JOHN GALLAGHER
                                       U.S.D.J.


                        1
         Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 2 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                  Civil Action No.
                               Plaintiff,
                                                                 2:20-cv-00776-JP
        v.

 DAVID FELDMAN, et al.,

                               Defendants.




                     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

To The Honorable Court:

       For the reasons set forth in the accompanying Memorandum of Law, your Defendants

respectfully request that this Court issue a Protective Order to avoid undue prejudice to

defendants, including but not limited to irreparable harm.


                                             Respectfully submitted,

       07/31/2020                            LAW OFFICE OF SIMON ROSEN, PLLC

                                             By: /Simon Rosen, Esq./ (#6279)

                                             Counsel for Defendants/Movants




                        2
         Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 3 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                Civil Action No.
                              Plaintiff,
                                                               2:20-cv-00776-JP
        v.

 DAVID FELDMAN, et al.,

                              Defendants.




                MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                      MOTION FOR PROTECTIVE ORDER



       COME NOW your Defendants, David Feldman [Sr.] et al., who through their counsel,

Simon J. Rosen, Esq., of Law Office of Simon Rosen, PLLC, respectfully move as follows:

I.     INTRODUCTION

              Plaintiff EDWARD STEWART (“Stewart”) filed this civil complaint against

      defendants, alleging breach of contract, breach of fiduciary duty, and fraud claims against

      defendants, alleging $250,500 paid to defendants from 2013 to 2017. The original

      Complaint alleged the existing of an express written agreement between plaintiff and

      defendants; an Amended Complaint was later filed recanting the existence of an express

      written agreement, changing the story to the purported existence of an oral agreement

                      3
  Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 4 of 7




between plaintiff and defendants dated back in 2012. Parags. 17 and 18 of the Amended

Cmoplaint. It was after this alleged oral agreement that Stewart gave defendant Feldman

$250,500, purportedly for “an as-yet-to-be-formed business”. Parag. 18 of the Amended

Complaint. The Amended Complaint specifies where most of the money Stewart paid to

defendants was spent, as follows:

        $150,000 for fight in Mexico- 2013 (which never occurred)

        $77,000 for “Kimbo Slice” fight event- 2014 (which never occurred)

        $23,500 to “BKFC” (neither a defendant nor a cognizable entity) for unspecified

usage- 2016 and 2017.

        It is significant to note that throughout the Amended Complaint, the operative

alleged wrongdoing party designated by plaintiff is “BKFC”, which, in fact, is not a

cognizable entity nor a named defendant.

        Pending before this Court is a motion to dismiss the fraud claim. Notwithstanding

various affirmative defenses including statute of limitations, statute of frauds, inter alia,

of immediate concern to defendants is plaintiff’s efforts to obtain confidential, proprietary

information beyond the scope of the relevant and material issues in this case.

        It is defendants’ position that plaintiff is a scorned investor. After the parties

parted ways, defendants obtained new investors, formed new businesses, and plaintiff is

doing whatever he can do to attempt to interfere with defendants’ ongoing business

pursuits with new investors- in an effort to either recoup his lost investment or to

somehow obtain equity in defendants’ subsequent companies which are unrelated to the

investment matters with defendants that plaintiff was involved.

        Plaintiff’s aggressive efforts to obtain sensitive, confidential financial information

regarding defendants’ current dealings would act to expose trade secrets, manners of

                 4
          Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 5 of 7




       dealings, customs, trade practice, intellectual properties, and financial dealings that would

       jeopardize defendants and their investors and business associates.

               Accordingly, defendants seek a protective order, barring plaintiff from obtaining

       any further documents other than what has been already produced, subject to review

       from this tribunal. Towards that end, your defendants seek the services of Magistrate

       Judge Timothy Rice to oversee continuing discovery, so that His Honor can properly rule

       on what additional discovery is discoverable, and what should be excluded as privileged

       or beyond the scope of discovery in this case.



II.    ARGUMENT

       A. THIS COURT SHOULD GRANT THE PROTECTIVE ORDER BASED
          UPON THE FACTS AND CIRUMSTANCES OF THIS CASE.

       Rule 26 (c) of the Federal Rules of Civil Procedure empower this Court to enter a protective

order to protect a party against, “ . . . annoyance, embarrassment, oppression, or undue burden or

expense”, and in doing so, is empowered to order any or all of the following:

“ (1) that the disclosure or discovery not be had;

(2) that the disclosure or discovery may be had only on specified terms and conditions, including

a designation of the time or place;

(3) that the discovery may be had only by a method of discovery other than that selected by the

party seeking discovery;

(4) that certain matters not be inquired into, or that the scope of the disclosure or discovery be

limited to certain matters;

(5) that discovery be conducted with no one present except persons designated by the court;

(6) that a deposition, after being sealed, be opened only by order of the court;


                         5
          Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 6 of 7




(7) that a trade secret or other confidential research, development, or commercial information not

be revealed or be revealed only in a designated way; and

(8) that the parties simultaneously file specified documents or information enclosed in sealed

envelopes to be opened as directed by the court.”

        Defendants seek to avail themselves to all of these remedies.

        The most logical and judicious manner in doing so is to empower Magistrate Judge Rice

to oversee discovery. The additional documents sought by plaintiff are based upon a 2012 oral

agreement, not relevant or material to defendants’ current business dealings. The motive of the

plaintiff is to squeeze defendants, to disrupt defendants’ business, to harass defendants, to annoy

defendants, to embarrass defendants, and to cause financial harm to defendants.

        Accordingly, a protective order should be issued, and discovery disputes referred to

Magistrate Judge Timothy Rice for further adjudication.

        B. CERTIFICATION BY DEFENSE COUNSEL

             Pursuant to Rule 26(c), movant’s counsel certifies that he has in good faith conferred

with plaintiff’s counsel Dan Auerbach, Esq., in an effort to resolve discovery disputes without

court action, to no avail.

III. CONCLUSION

             For the above stated reasons, defendants respectfully request that this Court GRANT

their Motion for Protective Order.

Dated: July 31, 2020                           LAW OFFICE OF SIMON ROSEN, PLLC

                                             By: /Simon Rosen, Esq./ (#6279)

                                                    Counsel for Defendants/Movants




                         6
         Case 2:20-cv-00776-JMG Document 28 Filed 07/31/20 Page 7 of 7




                                CERTIFICATE OF SERVICE


I, Simon Rosen, Esq., hereby Certify that a true and correct copy
of the within Motion for Protective Order and accompanying
papers was duly served upon all interested by parties on 7/31/20
through the Court’s ECF
Filing system.

Dated: 7-31-20                  /Simon Rosen, Esq./




                        7
